                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DWAYNE WHITE, as Administrator of the              )
ESTATE OF BRADLEY C. SCARPI,                       )
                                                   )
              Plaintiff,                           )      Case No. 3:16-cv-560-JPG-DGW
                                                   )
              v.                                   )
                                                   )      The Hon. J. Phil Gilbert
ST. CLAIR COUNTY SHERIFF RICHARD                   )      Magistrate Judge Donald Wilkerson
WATSON, et al.,                                    )
                                                   )
              Defendants.                          )

                                FINAL PRETRIAL ORDER

       This matter having come before the Court at a Final Pretrial Conference held pursuant to

Rule 16 of the Federal Rules of Civil Procedure:

PLAINTIFF’S COUNSEL:

   Locke E. Bowman
   Sheila A. Bedi
   Vanessa del Valle
   Roderick and Solange MacArthur Justice Center
   Northwestern Pritzker School of Law
   375 East Chicago Avenue
   Chicago, Illinois 60611
   (312) 503-1271

   LaToya M. Berry
   Law Offices of LaToya M. Berry
   901 West Main
   Belleville, Illinois 62220
   (618) 567-4837

DEFENDANTS’ COUNSEL:

   Thomas R. Ysursa
   Katherine A. Melzer
   Becker, Hoerner, Thompson & Ysursa, P.C.
   5111 West Main Street
   Belleville, Illinois 62226
   (618) 235-0020



                                           Page 1 of 8
I.        NATURE OF THE CASE

          This is an action brought pursuant to 42 U.S.C. § 1983 and Illinois state law to redress the

alleged deprivation under color of law of the decedent Bradley Scarpi’s rights as secured by the

Fourteenth Amendment to the United States Constitution. Plaintiff alleges Defendant Christopher

Lanzante violated Bradley Scarpi’s constitutional rights by failing to protect him from committing

suicide in his cell at the St. Clair County Jail. Plaintiff additionally alleges Bradley Scarpi’s suicide

was caused by the St. Clair County Sheriff’s Department’s practice of disregarding the Quiet Room

Policy. Plaintiff further alleges the Sheriff’s Department failed to accommodate Bradley Scarpi’s

alleged disability in violation of the Americans with Disabilities Act. Plaintiff also alleges the

Defendants caused injury to Bradley Scarpi’s next of kin, his two children, in violation of the

Illinois Wrongful Death Act.

II.       JURISDICTION

          A.     This is an action for damages.

          B.     The jurisdiction of the Court is not disputed. This Court has federal subject matter

                 jurisdiction over Plaintiff’s federal claims under 28 U.S.C. § 1331. This Court has

                 supplemental subject matter jurisdiction over Plaintiff’s state law claims under 28

                 U.S.C. § 1367.

III.      UNCONTROVERTED FACTS

          The following facts are not disputed or have been agreed to or stipulated to by the Parties:

          1.     Bradley Scarpi was 33 years old at the time of his death. He had two sons: 17-year-

old Dylan Bradley Delisle-Scarpi and 12-year-old Bradley Scarpi Jr.

          2.     Plaintiff, Dwayne White, Mr. Scarpi’s brother, is the Administrator of Mr. Scarpi’s

Estate.



                                              Page 2 of 8
          3.    Mr. Scarpi was booked into the St. Clair County Jail on April 10, 2014.

          4.    After being booked into the Jail, Mr. Scarpi was housed in Annex-B Block (“AB”

Block).

          5.    At around 4:00 PM on May 23, 2014, Mr. Scarpi told Officer Mark Harris that he

was having issues with two other detainees in AB Block and needed to be moved. Officer Mark

Harris escorted Mr. Scarpi to Sergeant Brian Cunningham’s office.

          6.    Mr. Scarpi told Sergeant Cunningham that two detainees in AB Block were

threatening him. Sergeant Cunningham instructed Officer Harris to move Mr. Scarpi to Lower

Level B Block.

          7.    Officer Harris and Officer Rodney Wilson began escorting Mr. Scarpi to Lower

Level B block. While en route, Mr. Scarpi told Officer Harris and Officer Wilson that he could

not move down to Lower Level B Block, because the detainees who were threatening him had

friends in Lower Level B.

          8.    Officer Wilson relayed this information to Sergeant Cunningham via radio at

around 4:30 PM, and Sergeant Cunningham decided to house Mr. Scarpi in a single cell in E Max.

          9.    Officers Harris and Wilson escorted Mr. Scarpi to E Max.

          10.   Officer Jon Knyff was responsible for E Max during the shift when Mr. Scarpi was

rehoused, and he had the keys to open the Max doors. Officer Knyff opened the door to Cell 5 in E

Max, so that Officers Harris and Wilson could place Mr. Scarpi in the cell.

          11.   E Max has eight segregation cells in a row. There were six other detainees housed

in E Max on the day Mr. Scarpi committed suicide. According to the records, Ronnie Gully was

housed in Cell 1; Randy McCallum was housed in Cell 2; David Brown was housed in Cell 3; David

Garcia was housed in Cell 4; Mr. Scarpi was housed in Cell 5; Cell 6 was empty; Vincent Walker was




                                              Page 3 of 8
housed in Cell 7; and Dominic Hood was housed in Cell 8.

       12.     After Mr. Scarpi was housed in E Max, Officer Knyff performed three cell checks

in E Max before his shift ended.

       13.     Officer Christopher Lanzante was responsible for performing cell checks in E Max

during the evening shift on May 23, 2014. Officer Lanzante performed eight cell checks while Mr.

Scarpi was in E Max.

       14.     At around 9:35 PM, during a medicine pass with Nurse Erin Philow, Officer

Lanzante found Mr. Scarpi hanging by a bedsheet tied around his neck.

       15.     Mr. Scarpi was transported to the hospital, where he died less than an hour later.

       16.     The Jail has a written policy entitled “Quiet Room/Suicide Watch Policy and

Procedure.” The purpose of the policy is “to provide guidelines for the housing units referred to as

quiet rooms. Quiet Rooms are used as part of the plan to prevent suicidal or homicidal attempts.

This policy will provide guidelines for detainees who are classified by jail staff, law enforcement

officers, or mental health professionals to be suicidal or homicidal in their behavior. This policy

will also provide a frame work for a suicide watch and/or monitoring while such detainees are in

the St. Clair County Jail.” The policy is designated as Plaintiff’s Exhibit 17.

       17.      The Jail has a written policy entitled “Cell Checks Policy and Procedure.” The

purpose of this policy is “to provide guidelines for the corrections division to check on the status

of detainees on a regular basis while complying with the Illinois County Jail Standards.” The policy

is designated as Plaintiffs Exhibit 16.

IV.    AGREED TO ISSUES OF LAW

       The parties agree that the following are the issues to be decided by the Court:

Whether Defendant Lanzante failed to protect Mr. Scarpi from the risk of suicide, in violation of




                                             Page 4 of 8
Mr. Scarpi’s Fourteenth Amendment rights under the United States Constitution. Related to this

issue, the Court must also determine the appropriate legal standard governing this claim.

             a. The Plaintiff’s position is grounded in the Seventh Circuit’s recent ruling in
                Miranda v. County of Lake, 900 F.3d 335, 354 (7th Cir 2018), where the court
                found that, in the context of Fourteenth Amendment claims arising from pre-trial
                detention, the fact finder must determine whether the Defendants’ challenged
                actions were “objectively reasonable.”

             b. The Defendants dispute the application of Miranda to this case and submit that
                the standard requires a determination of whether Defendant Lanzante was
                deliberately indifferent.

        2.      Whether, under a Monell theory of liability, there was a widespread practice at the

St. Clair County Jail to disregard the Quiet Room policy and whether the practice violated Mr.

Scarpi’s Fourteenth Amendment rights under the United States Constitution.

        3.      Whether Bradley Scarpi was a qualified individual with a disability under the

Americans with Disabilities Act (“ADA”) and whether, by failing to house Mr. Scarpi in a suicide-

proof cell, the Defendants failed to accommodate his disability in violation of Mr. Scarpi’s rights

under the ADA.

        4.      Whether the Defendants are liable for the wrongful death of Bradley Scarpi, in

violation of the law of the State of Illinois.

V.      WITNESSES

        A.      Witnesses that Plaintiff expects to call:
                1.      Expert witnesses
                        a.      Dr. Keith Curry
                        b.      Phil Stanley
                2.      Non-expert witnesses:
                        a.      Dwayne White
                        b.      Cindy Files
                        c.      Brian White



                                                 Page 5 of 8
            d.     Mark Harris
            e.     Rodney Wilson
            f.     Christopher Lanzante
            g.     Jon Knyff
            h.     Phillip McLaurin
            i.     Richard Watson
            j.     Thomas Trice
            k.     Brian Cunningham
            l.     Patrick Fulton
            m.     Daniel Nail
            n.     Ronnie Gully
            o.     Randy McCallum
            p.     Dominic Hood
            q.     David Garcia
            r.     Ramone Parker
            s.     Gabriel Boyd
            t.     Steven Strubberg
            u.     Michael Ripperda
            v.     Custodian of Records of St. Clair County Sheriff’s Office
            w.     Custodian of Records of HSHS St. Elizabeth’s Hospital
            x.     Dr. Muddasani Reddy
B.   Witnesses that Defendants expect to call:
     1.     Expert witnesses
            a.     Dr. Michael Jarvis, (Defendants recognize that the Court
                   previously determined that Dr. Jarvis’ testimony is no longer
                   relevant. See Doc. 122, pp. 13. Defendants only list Dr. Jarvis in
                   the event that the “door is open” to allow his testimony.)

            b.     Tracey Reed
     2.     Non-expert witnesses
            a.     Mark Harris
            b.     Rodney Wilson
            c.     Brian Cunningham


                                  Page 6 of 8
                         d.    Jon Knyff
                         e.    Christopher Lanzante
                         f.    Richard Watson
       C.      Rebuttal witnesses. Each of the parties may call such rebuttal witnesses as may be

               necessary, without prior notice thereof to the other party.

VI.    EXHIBITS

       The Parties’ Pretrial Exhibit List is attached to this order.

VII.   DAMAGES

       Plaintiff seeks compensatory and punitive damages against the Defendants stemming from

the harm Bradley Scarpi’s next of kin suffered as a result of his death by suicide at the Jail. This

includes the loss of support, services, and other financial benefits Mr. Scarpi’s children would have

received from him; the loss of relationship and society between Mr. Scarpi and his children; and

the grief, sorrow, and mental suffering of Mr. Scarpi’s children.

VIII. BIFURCATED TRIAL

       The Parties do not desire a bifurcated trial.

IX.    TRIAL BRIEFS

       Trial briefs will be filed with the Court at the Final Pretrial Conference.

X.     LIMITATIONS, RESERVATIONS, AND OTHER MATTERS

       A.      Trial Date: Trial of this cause is set for the week of December 3, 2018.

       B.      Length of Trial: The probable length of trial is 5 days. The case will be listed on

               the trial calendar to be tried when reached. This is a jury trial.

       C.      Number of Jurors: There should be a minimum of 6 jurors. Plaintiff requests 7

               jurors.




                                             Page 7 of 8
       D.      Jury Voir Dire: The Court will conduct voir dire. Limited participation by counsel

               may be permitted. Plaintiff’s proposed voir dire questions are attached as Exhibit

               2 to this Order. Defendants’ proposed voir questions will be provided to the court

               and Plaintiff at the Final Pretrial Conference.

       E.      Jury Instructions: Plaintiff’s proposed jury instructions are attached as Exhibit 3

               to this order. Defendants’ proposed jury instructions will be provided to the court

               and Plaintiff at the Final Pretrial Conference. All jury instructions shall be

               submitted as directed by the Court and a copy delivered to opposing counsel.

       IT IS ORDERED that the Final Pretrial Order may be modified at the trial of the action

or before to prevent manifest injustice or for good cause shown. Such modification may be made

either on application of counsel for the parties or on motion of the Court.

       IT IS SO ORDERED.

       DATED: November 20, 2018


                                                      s/ J. Phil Gilbert
                                                      United States District Judge




                                            Page 8 of 8
